Citation Nr: 9922586	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-37 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The Board notes, that in a letter to the RO dated May 1996, 
the veteran apparently raised a claim of entitlement to 
service connection for peripheral neuropathy.  As this issue 
has not been prepared for appellate review, the Board refers 
it to the RO for all appropriate development.


REMAND

The veteran maintains that he suffers from PTSD as a result 
of combat experiences in Vietnam.  The record does establish 
that the veteran was wounded in combat during active duty and 
that he received combat decorations.  However, a preliminary 
review of the claims file discloses that there is no current 
diagnosis of PTSD of record.  On the contrary, the veteran 
was diagnosed with adjustment reaction with depressed mood 
and obsessive-compulsive type personality disorder, as well 
as dysphoric mood with associated hypersomnia, fatigue, low 
self-esteem, and dysthymic disorder during June 1996 and 
September 1998 VA examinations.

In a statement to the RO dated July 1998, the veteran 
reported that he had attended several therapy sessions with 
Goldie Antelman, D.O., at the VA Medical Center.  He related 
that he again met with her in April 1998, at which time she 
reaffirmed a diagnosis of PTSD.  However, at that time, she 
could not locate her previous treatment records pertaining to 
the veteran.  During the September 1998 VA examination, the 
veteran stated that he had been seeing Dr. Antelman for the 
past 5 years at the St. Louis VA Medical Center.

The veteran appeared at a hearing before the undersigned 
Board Member in January 1999.  He stated that he first saw 
Dr. Antelman in November 1993.  Thereafter, he regularly saw 
her for PTSD therapy at the John Cochran VA Medical Center 
until 1996.  He later contacted her at Jefferson Barracks VA 
Medical Center and underwent an evaluation in April 1998.  He 
claimed that, at that time, she reiterated a diagnosis of 
PTSD.  He subsequently had two follow-up visits through May 
1998.  He stated that he had been unable to locate her 
records and that he did not believe that she currently worked 
for VA.

The Board notes that the only documentation from Dr. Antelman 
associated with the claims file is a September 1994 letter in 
which she stated that the veteran was being treated for 
depressive and anxiety disorders.  The VA is deemed to have 
constructive knowledge of those records generated by it and, 
in this case, has actual knowledge of the existence of those 
records.  As such, they are considered to be evidence that is 
of record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error...").  Therefore, the Board finds that it is necessary 
to the resolution of this claim for the RO to secure the 
remainder of Dr. Antelman's records.

In order to give the veteran every consideration with respect 
to the present appeal, it is the opinion of the Board that 
further development of the case is desirable.  Accordingly, 
this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all records 
pertaining to the treatment of the 
veteran from 1993 through the present 
from John Cochran VA Medical Center, 
Jefferson Barracks VA Medical Center, and 
Dr. Antelman.  If the treatment records 
of Dr. Antelman are unavailable, the RO 
should attempt to secure a written 
synopsis of Dr. Antelman's treatment of 
the veteran, including all diagnostic 
impressions.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










